Citation Nr: 0909796	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-09 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether a substantive appeal of a denial of a claim for 
service connection for a bipolar disorder was timely filed.




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1973 to 
February 1974, from December 1981 to September 1984, and from 
March 1991 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which determined the Veteran's substantive appeal 
(VA Form 9) was untimely.

In his February 2005 substantive appeal as to the issue of 
the timeliness of his May 2004 substantive appeal, the 
Veteran requested a hearing at a local VA office before a 
Veterans Law Judge at the RO (Travel Board hearing).  In 
August 2005, the Veteran was sent a letter informing him that 
he had been scheduled for a Travel Board hearing.  However, a 
September 2005 memorandum indicates that the Veteran opted to 
cancel his hearing before the Board.  See 38 C.F.R. 
§ 20.702(e) (2008).


FINDINGS OF FACT

1.  In a February 2003 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for 
bipolar disorder.  The Veteran was notified of the decision 
and his appellate rights in a letter dated February 26, 2003.

2.  A May 9, 2003 letter from the Veteran has been construed 
as a notice of disagreement (NOD) with regard to the issue of 
entitlement to service connection for bipolar disorder.

3.  By letter dated March 5, 2004, VA notified the Veteran 
and his representative of a statement of the case (SOC) 
addressing the Veteran's claim, and advised that he had 60 
days to submit a substantive appeal.  The Board notes that 
the one year period from the date of the letter notifying the 
Veteran of the action that he had appealed ended on February 
25, 2004.

4.  The Veteran's substantive appeal was received by VA on 
May 28, 2004.  Since it was not received within 60 days of 
the March 5, 2004 letter, it cannot be construed as a timely 
substantive appeal.

5.  A timely request for an extension of the time limit for 
filing the substantive appeal is not of record.

6.  In a June 2004 letter, the Board notified the Veteran and 
his representative that they had 60 days to request a hearing 
or to submit additional evidence or argument showing that a 
substantive appeal was filed on time.  The Veteran responded 
to this letter in June 2004, and in that and other letters 
sent by the Veteran and his representative, they have argued 
that the Veteran has a psychiatric disability as well as 
dyslexia which prevented the Veteran from reading or 
realizing that he had 60 days to submit his substantive 
appeal.  The Veteran alleges that he believed that he had 90 
days in which to file a substantive appeal.  The Veteran also 
alleges that he was without access to his mail when VA sent 
the March 5, 2004 letter.


CONCLUSION OF LAW

In the absence of a timely filed substantive appeal, the 
Board is without jurisdiction to review the issue of 
entitlement to service connection for bipolar disorder.  38 
U.S.C.A. §§ 7105, 7108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.109(b), 20.302, 20.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board is initiated by filing a timely NOD, 
and is perfected by filing a timely substantive appeal.  38 
C.F.R. §§ 20.200, 20.202 (2008).  The substantive appeal may 
be set forth on a VA Form 9 (Appeal to the Board of Veteran's 
Appeals), or a predecessor form, or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to the errors of fact or law made 
by the agency of original jurisdiction (AOJ).  38 C.F.R. 
§ 20.202 (2008).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant, within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or within any extended time 
limits prescribed pursuant to a timely-filed request for 
extension of time.  38 C.F.R. §§ 3.109(b), 20.302(b), 20.303 
(2008).  The Court of Appeals for Veterans Claims (Court) has 
held that, if the claimant fails to file a substantive appeal 
in a timely manner, he is statutorily barred from appealing 
the RO decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

VA regulations also provide that, absent evidence of a 
postmark, it is presumed that any written document required 
to be filed within a specified period of time, which includes 
an NOD or substantive appeal, was mailed five days prior to 
the actual receipt of the document by the RO, excluding 
Saturdays, Sundays, and legal holidays.  38 C.F.R. §§ 
20.305(a), 20.306 (2008).

In a February 2003 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for 
bipolar disorder.  The RO notified the Veteran of its rating 
decision and his appellate rights in a letter dated February 
26, 2003.  In a letter dated May 9, 2003, the Veteran filed a 
letter which demonstrated disagreement with the RO's decision 
to deny his claim for service connection for bipolar 
disorder; the letter was construed as an NOD with regard to 
the February 2003 denial of his claims.  An SOC pertaining to 
his claim was issued on March 5, 2004.  In that notification 
letter, the Veteran and his representative were advised that 
he had 60 days to submit a substantive appeal.  The Veteran 
filed a substantive appeal which was received by VA on May 
28, 2004, which is more than 60 days after the date of March 
5, 2004 on which the SOC was sent to the Veteran.  There is 
no earlier document or communication in the file that may be 
interpreted as a substantive appeal as to this issue, and a 
request for an extension of time to file the appeal was not 
received by the RO.

In a June 2004 letter, the Board notified the Veteran and his 
representative of its determination that a review of the 
record indicated that a timely substantive appeal had not 
been filed with respect to the issue listed above, and that, 
as a result, an appeal had not been perfected as to that 
issue.

In June 2004, the Veteran responded by asserting that he has 
a psychiatric disability that interferes with his decision 
making process, and that he has dyslexia which caused him to 
misread the RO's March 5, 2004 letter as stating that he had 
"90 days" to respond, when in fact it clearly stated that 
he had 60 days.

In December 2004, the Veteran stated that in addition to his 
psychiatric disability, he was also living in his truck in 
March 2004, and, as such, was "without access to my mail."  
The Board finds that although the Veteran may have been 
living in his truck, his allegation that he was without 
access to his mail is not credible.  The Veteran's assertion 
in June 2004 that he misread the letter as a result of his 
psychiatric disability and dyslexia demonstrates that he 
received it.

In February 2005, the Veteran further alleged that he lacked 
the capacity to act on his own behalf during the 60 day 
period.  He again stated that he had misunderstood the 
letter.  He also clarified that "by the time I became more 
stable and was being watched over by my daughter in Iowa the 
appeal date had passed....By the time I retrieved my personal 
effects I found the paperwork and re-read the date [I] filed 
[the appeal] immediately."  The Veteran also stated that "I 
am not always rational enough to keep up with this 
paperwork."

It is the Veteran's responsibility to notify VA as to any 
changes in his mailing address.  In Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993), the Court stated: "[i]n the normal 
course of events, it is the burden of the Veteran to keep the 
VA apprised of his whereabouts.  If he does not do so, there 
is no burden on the part of the VA to turn up heaven and 
earth to find him."  The Board notes that the Veteran did 
inform VA, in a letter received by VA on May 28, 2004, the 
exact date on which VA also received the Veteran's untimely 
substantive appeal, that he had moved to an address in Iowa, 
but that he would be leaving Iowa effective July 1, 2004.  
Even if the Veteran did not receive the RO's letter in a 
timely fashion because he had moved to Iowa, this would not 
warrant an extension of time for filing a substantive appeal, 
because it is the Veteran's responsibility to notify VA of 
his new address prior to his move.  Hyson, supra.  Moreover, 
VA had no reason to believe its letter had not reached the 
Veteran, because the letter was not returned to VA by the 
postal service.

On balance, the Veteran's comments seem to indicate that he 
received and read (or misread) the March 5, 2004 letter 
accompanying the SOC before moving to Iowa-perhaps while 
living in his truck-and then "re-read" the letter upon a 
brief return from Iowa to retrieve his personal effects, at 
which time he sent his substantive appeal to VA.  Under this 
scenario, the RO sent the letter to the proper address, and 
lack of access to mail was not the reason for the Veteran's 
failure to respond in a timely manner.

With respect to the Veteran's allegations of psychiatric 
disability and dyslexia, the Veteran has provided no evidence 
to show that he was unable to read or timely respond to the 
RO's March 5, 2004 letter.  Even if, as the Veteran stated in 
his February 2005 letter, his physician had doubled the 
dosage of his anti-psychotic medication just prior to his 
moving into his truck, VA cannot construe this as 
demonstrating an inability to read and respond to 
correspondence, without some competent medical evidence to 
that effect.  The Veteran has not provided VA with any 
supporting letters from any clinician stating that he was 
unable to properly read or reply to letters from VA on and 
for 60 days after March 5, 2004.

The Board finds that the Veteran has not submitted a timely 
substantive appeal in this case.  In addition, neither the 
Veteran nor his representative requested an extension of time 
in which to file the substantive appeal pursuant to 38 C.F.R. 
§ 20.303 (which requires a request for extension to be 
submitted in writing, and prior to the expiration of time for 
filing the substantive appeal).  Furthermore, under the 
mailbox rule, the Veteran's May 28, 2004 letter can be 
presumed to have been postmarked on May 21, 2004, which is 
still 16 days later than the required 60 days following the 
issuance of the SOC.

In summary, in a case where the Veteran's substantive appeal 
was filed both more than 60 days from the date that the RO 
mailed the SOC to him, and more than one year from the date 
the RO mailed notification of its decision to him, and where 
no timely request for an extension of time was filed, the 
substantive appeal is considered untimely.  Accordingly, the 
Veteran is statutorily barred from appealing the decision of 
the RO.  Finally, in this instance, where the law is 
dispositive, compliance with VA's duty to notify and assist 
is not necessary.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


